Citation Nr: 0019845	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-06 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for right 
knee lateral instability with osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to April 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  Competent evidence of a current diagnosis of low back 
strain is not of record.

2.  Service connection for right knee lateral instability 
with osteoarthritis was denied by the RO in an August 1980 
rating decision.  The veteran did not appeal that decision.

3.  The additional documentation submitted with regard to the 
veteran's petition to reopen her claim of entitlement to 
service connection for right knee lateral instability with 
osteoarthritis is new, relevant, and directly relates to the 
issue at hand.

4.  Competent evidence showing a nexus between the veteran's 
right knee lateral instability with osteoarthritis and her 
active service is not of record.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for mid low 
back strain is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The additional documentation received since the August 
1980 rating decision constitutes new and material evidence to 
reopen the veteran's claim for service connection for right 
knee lateral instability with osteoarthritis.  38 U.S.C.A. 
§§  5107, 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

3.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for right knee lateral 
instability with osteoarthritis.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a)(1999).  

I.  Low back strain

Service medical records in August 1972 show that the veteran 
was seen with low backache from sleeping on the floor.  The 
assessment included history of mild strain years ago.  At a 
Medical Evaluation Board examination in March 1973, there 
were no complaints, findings, or diagnosis of low back 
strain.  

In a September 1982 letter, the veteran's private orthopedic 
physician, JPM, M.D., stated that the veteran was seen 
complaining of low back pain.  It was noted that the veteran 
was 4 months pregnant.  Dr. M opined that the veteran had 
left sacroiliac joint pain due to the redistribution of 
weight as well as hormonal changes associated with pregnancy.  
Dr. M further stated that the problem was related to her 
pregnancy and there was no indication of any significant 
long-term residual problem.  

The veteran's claim for service connection for low back 
strain is not well grounded.  The veteran is competent to 
report that on which she has personal knowledge, that is what 
comes to her through her senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, she cannot meet the burden imposed 
by section 5107(a) merely by presenting lay statements as to 
the existence of a disorder and a relationship between that 
disorder and service because there is no evidence that the 
veteran is competent to offer medical opinions.  Competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a); if no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 608, 611 (1992).  
The Court has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  
Here, the Board notes that there is no competent medical 
evidence the existence of chronic low back disability, to 
include low back strain, of record after service.  There is a 
reference to low back symptoms recorded many years ago by Dr. 
M., but these symptoms were reportedly related to the 
veteran's pregnancy, and were not manifestations of chronic 
low back disability.  The Court has held that in the absence 
of proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Therefore, the Board concludes that the veteran's claim for 
service connection for low back strain is not well grounded.  
Accordingly, the claim for service connection for low back 
strain is denied.  38 U.S.C.A. § 5107 (West 1991).

II.  Right knee instability and osteoarthritis

A.  New and material

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when determining whether the evidence is new and material, 
the VA must conduct a three-step test: first, the VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991); second, if new and material evidence has 
been presented, immediately upon reopening the claim, the VA 
must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, the VA may evaluate the claim after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999), citing Elkins v. West, 12 Vet. App. 209 (1999).

Under 3.156(a) (1999), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

Service connection for a right knee lateral instability with 
osteoarthritis was previously denied in August 1980.  The 
veteran did not appeal and that decision became final.  The 
evidence considered at the time of that decision included 
service medical records, May 1980 VA examination report, 
private medical records from 1979, and the veteran's claim.

The veteran's February 1972 service entrance examination 
revealed severe instability of the right knee secondary to 
old trauma, existing prior to service.  Service medical 
records showing complaints of right knee pain, giving way, 
and locking.  A March 1973 medical board evaluation noted 
that the veteran had injured her knee in high school and had 
undergone knee ligament repair surgery in 1968 prior to 
service.  It was noted that the veteran's activities were 
limited due to the chronic knee pain and medial instability 
of the right knee.  The diagnoses were severe medial 
instability of the right knee secondary to old trauma and 
chronic dislocating patella, unresponsive to remedial 
measures and moderate osteoarthritis of the right knee with 
significant function limitations with probable degenerated 
medial meniscus.  The medical board determined that the 
veteran was unfit for military service, that the right knee 
disability existed prior to service, and that the current 
disability was within the pattern of expected normal 
progression of the knee disability.  Private medical records 
from February 1979 show that the veteran reported problems 
with her right knee began approximately 10 years previously 
and that she underwent right knee medial meniscectomy.  It 
was noted that the veteran continued to experience pain and 
instability of the right knee.  Early degenerative changes 
and chondromalacia patella of the right knee were diagnosed.  
In her January 1980 claim, the veteran stated that her active 
service from 1972 to 1973 aggravated her right knee injury.

In a May 1980 VA examination, the veteran reported history of 
right knee injury with surgery prior to service, that the 
knee bothered her during service, and that she had surgery on 
the right knee shortly after service.  Internal derangement 
of the right knee with ligament laxity and residual of 
previous medial meniscectomy and severe degenerative changes 
were diagnosed.

In the August 1980 rating decision, the RO found that the 
lateral instability of the right knee with osteoarthritis 
existed prior to service.  The veteran did not appeal this 
decision.

Since the August 1980 determination, the veteran has 
requested that her claim for service connection for lateral 
instability of the right knee with osteoarthritis be 
reopened.  

Evidence submitted or associated with the claims file since 
the August 1980 denial consists of duplicative copies of the 
service medical board evaluation report, private medical 
records showing treatment from 1980 to 1993, and the 
veteran's statements.  Private medical records show that the 
veteran has been seen on several occasions complaining of 
right knee pain and instability.  Her history of right knee 
injury at the age of 16 resulting in surgery as well as 
surgery in 1973 was noted.  Private medical records reveal 
that the veteran underwent a right tibial osteotomy with 
reconstruction of the lateral ligaments of the knee in 1981 
and an arthroscopy and partial synovectomy of the right knee 
in 1987.  A September 1991 orthopedic consultation, 
increasing stiffness, swelling, and pain in the right knee 
was reported.  The impression was medial compartment 
arthritis with instability as a result of loss of articular 
surface.  A September 1993 consultation report indicated that 
the veteran had been doing well until she fell approximately 
6 months ago.  Complaints of pain and difficulty walking were 
reported.  The knee was enlarged with trace effusion and 
weakened quadriceps.  There was no ligament laxity but 
pseudolaxity at the medial aspect.  The impression was 
significant medial compartment arthritis of the right knee.

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).   See Hodge.  Upon review, the 
evidence submitted since the August 1980 decision shows 
continued treatment of the veteran's right knee disability.  
As such evidence pertains directly the disability in question 
and is not cumulative or redundant, the Board finds that this 
evidence must be considered to fairly decide the claim.  In 
this case, the evidence meets the definition of new and 
material evidence and requires that the claim be reopened.  
38 U.S.C.A. § 5108 (West 1991).

The second part of the test is that once new and material 
evidence has been presented and the case is reopened, the VA 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).

In the instant case, the veteran's service medical records 
show that severe instability of the right knee secondary to 
old trauma was noted at the time she entered active duty.  In 
March 1973, a service medical board determined that the 
veteran was unfit for military service, that the right knee 
disability existed prior to service, and that the current 
disability was within the pattern of expected normal 
progression of the knee disability.  Therefore, as the 
veteran's severe instability of the right knee was noted at 
the time of induction, the veteran is not entitled to a 
presumption of soundness.  38 C.F.R. § 3.304(b) (1999) and 
Bagby v. Derwinksi, 1 Vet. App. 225, 227 (1991).  As the 
right knee disability has been shown to pre-exist service, 
the Board must also address the question of whether there was 
aggravation of the disability during service.  As noted 
above, the veteran's March 1973 medical board evaluation 
report includes a specific finding that the increase in the 
disability was due to the natural progress of the veteran's 
right knee disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (1999).  Accordingly, the Board finds that the 
presumption of aggravation has been rebutted and thus, the 
veteran's right knee disability was not aggravated during 
service.  38 C.F.R. § 3.306(b) (1999); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991). 

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were recorded prior to, during and subsequent to service, as 
required by 38 C.F.R. § 3.306(b), and has determined that 
there is no basis to conclude that there was aggravation of a 
preservice disability in the present case.  It appears that 
the veteran was treated for a preservice disability at the 
time of her entry into service.  See Hunt at 297.  

The veteran is competent to report on that which she has 
personal knowledge, that is that she has had knee pain and 
instability since service.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, her statement that her right knee 
disability was aggravated during her period of active service 
cannot serve to well ground the claim because she is not 
competent to make such an allegation, as this requires 
competent medical evidence which indicates that the claim is 
plausible or possible.  Routen v. Brown, 10 Vet. App. 183 
(1997); Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  In the instant case, private medical evidence shows 
continued complaints of right knee disability following 
service, with diagnosis right knee medial compartmental 
arthritis.  These records refer to the veteran's history of 
right knee injury prior to service and her subsequent 
surgeries.  The records do not mention any increase of the 
disability during service.  Moreover, there is no medical 
opinion of record indicating a nexus between the veteran's 
diagnosis of medial compartmental arthritis of the right knee 
and her active service.  In view of the absence of that fact, 
her allegation that there is some relationship to inservice 
duties is unsupported.  Therefore, the Board concludes that 
the veteran's claim for service connection for right knee 
instability and osteoarthritis is not well grounded.  
Accordingly, the claim for service connection for right knee 
instability and osteoarthritis is denied.  38 U.S.C.A. § 5107 
(West 1991).

The Board acknowledges that it has decided some of the issues 
on appeal on a different basis than did the RO.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decisions herein.


ORDER

Service connection for mid low back strain is denied.  
Service connection for right knee lateral instability and 
osteoarthritis is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

